IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-11342
                          Summary Calendar



KIRK DOUGLAS THOMPSON,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION; TIM
MORGAN, Warden; JAMES DUKE, Assistant Warden;
JAMES WAKEFIELD, Warden; S. O. WOODS,
Classification Chief; ET AL.,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:98-CV-74-BA
                      --------------------

                         September 29, 1999

Before SMITH, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Kirk Douglas Thompson, a Texas prisoner (# 636131), appeals

from a judgment, entered by the magistrate judge, which dismissed

his civil rights complaint as frivolous.      For the reasons

assigned, we dismiss the appeal for lack of appellate

jurisdiction.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-11342
                                  -2-

     The statutory authority for a magistrate judge to adjudicate

a matter is found in 28 U.S.C. § 636(c), which provides in

pertinent part:

       (1) Upon the consent of the parties, a . . .
     magistrate [judge] . . . may conduct any or all
     proceedings in a jury or nonjury civil matter and order
     the entry of judgment in the case, when specially
     designated to exercise such jurisdiction by the
     district court or courts he serves. . . .

(emphasis added).    When the magistrate judge enters final

judgment in a suit pursuant to § 636(c)(1), lack of consent and

defects in the order of reference are jurisdictional errors that

cannot be waived.     EEOC v. West Louisiana Health Servs., Inc.,

959 F.2d 1277, 1281-82 & nn.3 and 4 (5th Cir. 1992); see also

Mendes Jr. Intern. Co. v. M/V Sokai Maru, 978 F.2d 920, 923-24

(5th Cir. 1992).

     A review of the record reveals that Thompson never provided

written consent to the entry of judgment by the magistrate judge.

The magistrate judge thus lacked jurisdiction to enter judgment

in this case.     See West Louisiana Health Servs., 959 F.2d at

1281-82.

     Accordingly, this court is without jurisdiction, and the

appeal is DISMISSED.     See Trufant v. Autocon, Inc., 729 F.2d 308,

309 (5th Cir. 1984).

     DISMISSED.